UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6287



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

TROY DONYEL STANSBURY, a/k/a Tommy D. Rodriguez,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
89-434-S, CA-96-36-S)


Submitted:   September 20, 1996           Decided:   October 1, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Kevin Michael Schad, Cincinnati, Ohio, for Appellant. Harvey E.
Eisenberg, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion filed pursuant to 28 U.S.C. § 2255 (1994), as amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.

Stansbury, Nos. CR-89-434-S; CA-96-36-S (D. Md. Feb. 16, 1996). We

deny Appellant's motion to transfer this case to a formal briefing

schedule and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court, including Appellant's informal brief, and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2